Dismiss and Opinion Filed June 9, 2022




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00906-CV

                      MONIQUE DEGENSTEIN, Appellant
                                  V.
                   DONALD MILTON SMITH, ET AL., Appellees

                  On Appeal from the 193rd Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-21-04320

                            MEMORANDUM OPINION
                       Before Justices Molberg, Reichek, and Garcia
                                Opinion by Justice Garcia
       After appellant failed to timely file her brief, we directed appellant by postcard

dated March 25, 2022 to file her brief within ten days and cautioned her that failure

to do so would result in the dismissal of this appeal without further notice.1 See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.




   1
      By orders dated March 11, 2022 and April 29, 2022, we denied appellant’s counsel’s motion to
withdraw for failure to comply with rule 6.5 of the Texas Rules of Appellate Procedure. In both motions,
appellant’s counsel stated Ms. Degenstein had discharged counsel. The notice regarding the overdue brief
was sent to Ms. Degenstein at her last known address.
      Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.8(a)(1);

42.3(b),(c).




                                      /Dennise Garcia/
210906f.p05                           DENNISE GARCIA
                                      JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MONIQUE DEGENSTEIN,                            On Appeal from the 193rd Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-21-04320.
No. 05-21-00906-CV          V.                 Opinion delivered by Justice Garcia.
                                               Justices Molberg and Reichek
DONALD MILTON SMITH, ET                        participating.
AL., Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 9th day of June, 2022.




                                       –3–